.(     '     .'.
     'AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of!   11
                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                                  JUDGMENT IN A CRIMINAL CASE
                                      v.                                                                             (For Offenses Committed On or After November I, 1987)


                             Cristobal Garcia-Tapia                                                                  Case Number: 3: 19-mj-22027

                                                                                                                     Jennifer L Coon
                                                                                                                     Defendant's Attorney


      REGISTRATION NO. 83641298
      THE DEFENDANT:
       C><J pleaded guilty to count(s) 1 of Complaint
                                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~


           D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                                                             Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                   1

           D The defendant has been found not guilty on count( s)                                           ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                                                 dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      D TIME SERVED                                                             ~               45                         days

           C><J Assessment: $10 WAIVED IZI Fine: WAIVED
           C><J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation orremoval.
            D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                Wednesday, May 22, 2019

                                                               ff':'' ""                                        D~mf'"ition ~
                                                                                                                                            ~
                        ,.~""
                                                                                                                     ~LtOBERT
                                                               L'JL.rci!J                                                         .
       Received
                     OOSM
                                                               MAY 2 2 2019                                     IH                N. BLOCK
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                            sou~LER;<,          u.0 rr.1c:·-rr1,,·-
                                                'fh'';~1:1 ·. r 1·, -· : .. ·:~ ,_,' " ·-· i CC1URT
                                                       -J>.,..i U''   '   , ...,_ ,-,...                '
                                            8 ''
                                           ~.
                                                                 ''-'·•~''-'.'1... 1 ·-c.11rr'.'o·
                                                                                     .     --~"-·-!,-   nN1,~

       Clerk's Office Copy                             ----·--·-·----------~~                                                                                     3:19-mj-22027
